ORDER EXTENDING EFFECTIVE DATE OF SUSPENSION
Comes now Donald John O’Neill, Respondent in this cause, and requests this Court to grant an enlargement of time within which to fully comply with Rule 23, Section 26(b), and further requests modification of the inception date of the suspension previously imposed under this cause.
And this Court, now being duly advised, finds that Respondent should be permitted an extension of time in view of the procedural history of this case.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that the two and one-half year suspension from the practice of law as previously ordered in this cause shall commence on July 1, 1989.
IT IS FURTHER ORDERED by this Court, that any petition for reconsideration of the discipline imposed under this cause shall be filed no later than June 1, 1989.
The Clerk of this court is directed to forward a copy to this order to all parties in this proceeding and the entities who received notification of the initial order of discipline entered on March 29, 1989.
*496GIVAN, J., dissents and would deny petition.
DeBRULER, J., not participating.